Citation Nr: 1758291	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-27 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to Agent Orange exposure and/or service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Barrett, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to September 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran's claims file was subsequently transferred to the RO in Manila, the Republic of the Philippines.

This matter was previously before the Board in June 2015 and remanded for further development, which has been substantially completed.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran served in Vietnam and was exposed to Agent Orange.

2.  Hypertension was not manifested in service or within one year from the date of separation from service, and is not otherwise attributable to service or service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1112, 1110, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II. Analysis

The Veteran seeks service connection for hypertension.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a disability, there must be competent evidence of the following: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, service connection may be established on a presumptive basis for certain diseases resulting from exposure to a herbicide agent, such as Agent Orange, if a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962 to May 7, 1975, absent affirmative evidence to establish that the Veteran was not exposed to such herbicide agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii).  If a Veteran is presumably exposed to an herbicide agent, then there is a presumption of service connection for certain enumerated diseases.  38 U.S.C. § 1116 (2017); 38 C.F.R. §§ 3.307(a) and 3.309(e) (2017).

Furthermore, service connection for certain chronic diseases, including hypertension, will be presumed when the disease develops to a compensable degree within one year of a Veteran's discharge from service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is also payable when a service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439(1995) (en banc).

In rendering a decision on appeal, the Board must analyze the credibility and probative values of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C. § 5107(b).  The question is whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

For VA purposes, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90 mm.

The Veteran's DD Form 214 shows service in Vietnam after August 1964. 

Service treatment records do not show the Veteran suffered from hypertension while in service.  At his entrance examination in September 1966 his blood pressure (BP) was 136/86; hypertension was not diagnosed.  At an examination in December 1969 his BP was 110/80; hypertension was not diagnosed.  At his discharge examination in September 1972 his BP was 116/70; hypertension was not diagnosed.  

The evidence also does not reflect, nor does the Veteran contend, that a diagnosis of hypertension (or treatment for high blood pressure) was provided within a year of service discharge in September 1972.  Indeed, on his February 2009 Application for Compensation or Pension, VA Form 21-526 the Veteran indicated this disability began in 1990 and he began receiving treatment in 2008.  Post-service medical records reflect that he was diagnosed with hypertension in 2003.  

The Veteran is presumed to have been exposed to Agent Orange during his service in Vietnam.  However, he cannot establish entitlement to service connection for hypertension on a presumptive basis under 38 U.S.C.A. § 1116 (a)(1); 38 C.F.R. § 3.309 (e), because hypertension is not one of the enumerated diseases.  

Further, as there is no evidence showing initial manifestations of hypertension in service, or to any degree within one year of separation from service, the one-year presumption for hypertension under 38 C.F.R. §§ 3.307 and 3.309 is not an avenue for service connection, nor are the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 3.307 and 3.309.

The fact that the Veteran cannot establish entitlement to service connection for hypertension on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Based on review of the record, service connection is not warranted on a direct basis.  

The outpatient treatment records do not contain any opinions on the etiology of the hypertension.  The Veteran, as a lay person, is competent to report symptoms he can personally observe.  See 38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He is also competent to diagnose a simple medical condition, capable of lay observation.  However, determining the etiology of his hypertension is a complex medical question that exceeds the realm of personal lay opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  That is, a competent medical opinion is necessary to establish the etiology of the Veteran's hypertension.

A 'competent medical opinion' means an opinion provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  The Veteran has not shown that he is qualified through education, training, or experience to offer a competent nexus opinion on a complex medical question such as the one involved in this case.  Thus, he is not competent to analyze the etiology of his hypertension and an expert medical opinion is necessary.

In this regard, the Veteran was afforded a VA examination in November 2016.  The Veteran reported taking medication for hypertension since 2003.  He reported that he had tried a few medications with varying side effects before settling on his current medication.  The examiner reviewed the file and concluded that it was less likely than not that the Veteran's hypertension is related to service, to include as a result of exposure to Agent Orange; and less likely caused or aggravated by his service-connected diabetes.

As rationale for this opinion, the examiner explained that the Veteran's hypertension predated his diagnosis of diabetes by a number of years.  The Veteran was diagnosed with hypertension in 2003, but he was not diagnosed with diabetes until 2013.  He only was noted to be prediabetic in 2009.  She also noted that in addition to hypertension not being included in the diseases that are presumed to be caused by exposure to Agent Orange, dyslipidemia [which the Veteran has] is a predisposing factor for the development of hypertension and is strongly associated with hypertension.  The examiner further noted that the Veteran's hypertension had been stable since the early 2000.  There was no increase in the number of antihypertensive drugs nor was there an increase in his maintenance medication's dose even when he developed diabetes.  His renal function was sufficient - which denoted no renal impairment secondary to diabetes which may exacerbate hypertension.

The Board has carefully considered the VA opinion and relevant medical record, as well as the Veteran's statement that his hypertension is related to service.  The VA medical opinion is competent evidence as to nexus, and is the most persuasive in this case.  In this respect, the examiner (an endocrinologist) based her opinion on her clinical experience and medical expertise in the field of endocrinology), review of the literature, and established medical principles.  The Board thus finds this examiner's opinion highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-3 (2008).  

Since the competent and probative evidence of record fails to indicate that the Veteran's hypertension had onset in, or is otherwise related to service including as a result of presumed exposure to herbicide agents; or, that it was either caused or aggravated by service-connected diabetes, service connection is not warranted.  

As the preponderance of the evidence is against the claim under any applicable theory of service connection, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107(b); Gilbert, 1 Vet. App. at 53-56.  Service connection for hypertension is not warranted.  


ORDER

Service connection for hypertension is denied.




____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


